Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sergio Barrios appeals the district court’s order denying his motion for reduction of sentence under 18 U.S.C. §. 3582(c)(2) (2012). We have reviewed the record and find no reversible error. Ac*192cordingly, we deny Barrios.’ motion for appointment of counsel and affirm for the reasons stated by the district court. United States v. Barrios, No. 1:97-cr-00249-LMB-2 (E.D. Va. filed July 24, 2015 & entered July 27, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.